DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 10/5/20.
Claims 1-4, 6-14, 16-18, 21 and 22 are pending in this action.  Claims 5, 15, 19, 20 have been cancelled.  New claims 21 and 22 have been added.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/5/20 has been entered.  
Withdrawn Rejections
The 103 rejections of claims 1-4, 6, 8-10, 12-16, and 18 over Schooneveld-Bergmans et al. (US 2003/0190399) and further in view of Miwa et al. (US 2011/0064847) have been withdrawn due to the amendment to the clams.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-10, 12-16, 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schooneveld-Bergmans et al. (US 2003/0190399) and further in view of Miwa et al. (US 2011/0064847) and Parkhideh (US 2005/0008581).
Regarding Claims 1, and 6:  Schooneveld-Bergmans discloses a liquid enzyme formulation [abstract] comprising a protein modifying enzyme [0013], a polyol water suspension comprising 10% to 90%, 20 to 70%, 25 to 65%, 10 to 70%, 20 to 60% or 30 to 50% polyol [0010], and a pH value from 4 to 5 [0013].  Schooneveld-Bergmans discloses including ascorbic acid which is a known food grade acid [0008].  Schooneveld-Bergmans discloses that the enzyme formulation is stable and that processes which inactivate enzymes are reduced [0009; 0014].
Schooneveld-Bergmans does not explicitly disclose that the enzyme is a milk protein modifying enzyme.
Schooneveld-Bergmans discloses including ascorbic acid which is a known food grade acid [0008] but does not disclose that the pH adjusting acid can be wherein the acid is selected from lactic acid, GDL (gluconodeltalactone), citric acid, acetic acid, oxalic acid, malic acid, pantothenic acid, propionic acid and hydrochloric acid, and a mixture/combination thereof in the form of acid or salt.
Miwa discloses protein glutaminase and transglutaminase as protein modifying enzymes that can modify milk proteins [abstract; 0051].
Parkhideh discloses that a pH adjusting acid in an enzyme solution can be ascorbic acid, citric acid, acetic acid, lactic acid, [0051].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the protein modifying enzyme of Schooneveld-Bergman for the specific protein modifying enzymes protein glutaminase and transglutaminase of Miwa in order to specifically modify milk proteins as disclosed in Miwa.
At the time of the invention it would have been obvious to one of ordinary skill in the art to further modify the teachings of Schooneveld-Bergmans to substitute the ascorbic acid for the acetic 
Regarding the pH level one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH levels taught by Schooneveld-Bergmans overlap the instantly claimed levels and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 2:  Schooneveld-Bergmans discloses a polyol water suspension comprising 10% to 90%, 20 to 70%, 25 to 65%, 10 to 70%, 20 to 60% or 30 to 50% polyol as discussed above in claim 1.
Although Schooneveld-Bergmans does not disclose that the polyol amount is 50% to 70% polyol, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the polyol amount taught by Schooneveld-Bergmans overlap the instantly claimed percentage range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 3:  Schooneveld-Bergmans discloses as discussed above in claim 1 and further discloses glycerol or sorbitol as the polyol [0009].
Regarding Claim 4:  Schooneveld-Bergmans discloses as discussed above in claim 1 and further discloses that the pH level is from 4 to 5.  
Although Schooneveld-Bergmans does not disclose that the pH is 4.6, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH levels taught by Schooneveld-Bergmans overlap the instantly claimed levels and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 8:  Schooneveld-Bergmans discloses as discussed above in claim 1 and does not necessarily require the incorporation of preservatives and therefore discloses a preservative free formulation.  
Regarding Claims 9, 10, and 16:  Schooneveld-Bergmans discloses a method for making a liquid enzyme formulation [abstract] comprising adding a protein modifying enzyme [0013], to a polyol water suspension comprising 10% to 90%, 20 to 70%, 25 to 65%, 10 to 70%, 20 to 60% or 30 to 50% polyol [0010], with a pH value from 4 to 5 [0013].  Schooneveld-Bergmans discloses including ascorbic acid which is a known food grade acid [0008] but does not disclose that the pH adjusting acid can be wherein the acid is selected from lactic acid, GDL (gluconodeltalactone), citric acid, acetic acid, oxalic acid, malic acid, pantothenic acid, propionic acid and hydrochloric acid, and a mixture/combination thereof in the form of acid or salt.
Schooneveld-Bergmans does not explicitly disclose that the enzyme is a milk protein modifying enzyme.
Miwa discloses protein glutaminase and transglutaminase as protein modifying enzymes that can modify milk proteins [abstract; 0051].
Parkhideh discloses that a pH adjusting acid in an enzyme solution can be ascorbic acid, citric acid, acetic acid, lactic acid, [0051].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Schooneveld-Bergmans to modify the protein modifying enzyme of Schooneveld-Bergman for the specific protein modifying enzymes protein glutaminase and transglutaminase of Miwa in order to specifically modify milk proteins as disclosed in Miwa.
At the time of the invention it would have been obvious to one of ordinary skill in the art to further modify the teachings of Schooneveld-Bergmans to substitute the ascorbic acid for the acetic 
Regarding the pH level one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH levels taught by Schooneveld-Bergmans overlap the instantly claimed levels and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 12:  Schooneveld-Bergmans discloses a polyol water suspension comprising 10% to 90%, 20 to 70%, 25 to 65%, 10 to 70%, 20 to 60% or 30 to 50% polyol as discussed above in claim 9.
Although Schooneveld-Bergmans does not disclose that the polyol amount is 50% to 70% polyol, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the polyol amount taught by Schooneveld-Bergmans overlap the instantly claimed percentage range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 13:  Schooneveld-Bergmans discloses as discussed above in claim 9 and further discloses that the pH level is from 4 to 5.  
Although Schooneveld-Bergmans does not disclose that the pH is 4.6, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH levels taught by Schooneveld-Bergmans overlap the instantly claimed levels and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 14:  Schooneveld-Bergmans discloses as discussed above in claim 9 and further discloses glycerol or sorbitol as the polyol [0009].
Regarding Claim 18:  Schooneveld-Bergmans discloses as discussed above in claim 1 and does not necessarily require the incorporation of preservatives and therefore discloses a preservative free formulation.  
Regarding Claim 21:  Schooneveld-Bergmans discloses a liquid enzyme formulation [abstract] comprising adding a protein modifying enzyme [0013], to a polyol water suspension comprising 10% to 90%, 20 to 70%, 25 to 65%, 10 to 70%, 20 to 60% or 30 to 50% polyol [0010], with a pH value from 4 to 5 [0013].  Schooneveld-Bergmans discloses including ascorbic acid which is a known food grade acid [0008].
Schooneveld-Bergmans does not disclose that the pH adjusting acid can be wherein the acid is selected from lactic acid.
Schooneveld-Bergmans does not explicitly disclose that the enzyme is a milk protein modifying enzyme.
Miwa discloses protein glutaminase and transglutaminase as protein modifying enzymes that can modify milk proteins [abstract; 0051].
Parkhideh discloses that a pH adjusting acid in an enzyme solution can be ascorbic acid, citric acid, acetic acid, or lactic acid [0051].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the formulation of Schooneveld-Bergmans to modify the protein modifying enzyme of Schooneveld-Bergman for the specific protein modifying enzymes protein glutaminase and transglutaminase of Miwa in order to specifically modify milk proteins as disclosed in Miwa.
At the time of the invention it would have been obvious to one of ordinary skill in the art to further modify the teachings of Schooneveld-Bergmans to substitute the ascorbic acid for the lactic acid of Parkhideh since Parkhideh discloses the acid as suitable pH adjusters and since it is known in the art that the acids are suitable for food use [0051].

Regarding Claim 22:  Schooneveld-Bergmans discloses as discussed above in claim 21 and does not necessarily require the incorporation of preservatives and therefore discloses a preservative free formulation.  
Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schooneveld-Bergmans et al. (US 2003/0190399), Miwa et al. (US 2011/0064847), and Parkhideh (US 2005/0008581) as applied to claims 1 and 9 above and in further view of  Chou et al. (US 2003/0219853).
	Regarding Claims 7 and 17:  Schooneveld-Bergmans discloses as discussed above in claims 1 and 9 above.
Schooneveld-Bergmans does not disclose that the enzyme is laccase and/or tyrosinase.
Chou discloses application of enzymes to milk proteins in the form of casein and discloses treating yogurt and cheese which are milk based food products and that the enzyme can be a transglutaminase, laccase, or tyrosinase [abstract; 0050-0052; 0098, 0178].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the transglutaminase of modified Schooneveld-Bergmans for the laccase or tyrosinase of Chou since Chou discloses that these enzymes can be used alternatively or in addition to transglutaminase and since the enzymes effective in crosslinking milk proteins as disclosed in Chou.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schooneveld-Bergmans et al. (US 2003/0190399),  Miwa et al. (US 2011/0064847), and Parkhideh (US 2005/0008581) as applied to claim 9 above and in further view of Bodo et al. (US 2011/0189344).
Regarding Claim 11:  Schooneveld-Bergmans discloses as discussed above in claim 9.
Schooneveld-Bergmans does not explicitly disclose adjusting the pH of the aqueous solution with a food grade acid after the enzyme is added to the solution.
Bodo discloses a liquid enzyme formulation where a food grade acid such as acetic acid is used to adjust the pH of the formulation [0166].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Schooneveld-Bergmans to treat the formulation with an acid after the enzyme is added to the aqueous polyol in order to attain the proper pH level such that the enzyme is able to be effective upon application to the substrate.
Response to Arguments
The 103 rejections of claims 1-4, 6, 8-10, 12-16, and 18 over Schooneveld-Bergmans et al. (US 2003/0190399) and further in view of Miwa et al. (US 2011/0064847) have been withdrawn due to the amendment to the clams.
On page 8, the Applicants assert that Parkhideh is only relevant to the bioavailability of CoQ-10 and that COQ 10 is not a transglutaminase as claimed.  Applicants assert that Parkhideh discloses that its composition uses a stabilizer outside of acids. 
The Examiner maintains that Parkhideh was relevant to the recitation of specially claimed food grade acids especially since it also incorporated ascorbic acid which was used in Schooneveld-Bergmans.  There is nothing showing that the claimed acids are particular to only transglutaminase.  It is well known in the art that food grade acids are used as preservatives and pH adjusters.

On pages 9-10, the Applicants assert that there is no hint in Schooneveld-Bergmans to replace the ascorbic acid with another acid and that one would one would not have modified Schooneveld-Bergmans with Parkhideh.  Applicants also assert hindsight reasoning.
The Examiner disagrees and notes that Parkhideh discloses in addition to the ascorbic acid of Schooneveld-Bergmans, the enzymes that were also claimed and renders obviousness the substitution of one acid for another.  Nowhere does Schooneveld-Bergmans exclude other acids nor does it state that ascorbic acid is the only one that will work.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the reasons stated above the rejections have been modified but Schooneveld-Bergmans remains the primary prior art reference along with Miwa and Parkhideh as secondary and tertiary references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793